Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As support for claim 26 first appears in the PCT Application, claim 26 is not accorded the filing date of the U.S. provisional application.  Any reference with a respective reference date of 6 May 2019 or earlier is deemed to be prior art with respect to claims 26 and 30.  All other claims examined on the merits are accorded the filing date of provisional application 62/666,220.

Allowable Subject Matter
Claim 13 is allowed.
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 30 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0187901 A1 (“Lakshmanan”).
Considering claims 26 and 30, Lakshmanan discloses a vehicular glazing substantially similar to that of the instant application, including features such as inner and outer glass panes each with thickness of 1.5 mm, wherein the glass panes are laminated to each other via a composite interlayer (Lakshmanan ¶ 0034-0036 and Fig. 1).  Specifically, the composite interlayer is made primarily of standard PVB in region 1c and of a high stiffness interlayer material in a region 1d that is surrounded by region 1c, wherein region 1d corresponds to an attachment region (id. Figs. 1a and 1b, reproduced infra).  The reference expressly states that a fastening element for mounting an interior mirror is directly adhered to the inner glass pane and over the stiff region of the composite interlayer (id. ¶ 0034).  Furthermore, while the attachment is located directly on a center of the glazing (specifically, on a center line of the glazing), the attachment is located far away from the lower edge of the glazing.  As the reason for the utilization of the stiff interlayer is the same as that of the reason of the instant application, Lakshmanan therefore renders obvious the general inventive concept of the claimed invention.  Furthermore, Lakshmanan discloses that the stiffer interlayer material should exhibit Young’s Modulus of 300 MPa or more (e.g. id. ¶ 0047), which is in line with the teachings of the instant application (cf. inst. app. spec. Table 1).  

    PNG
    media_image1.png
    309
    486
    media_image1.png
    Greyscale

It is abundantly clear from the above that Lakshmanan is analogous.  Furthermore, given the substantially similar types of materials used and the inventive concept utilized, it naturally follows that the vehicular glazing of Lakshmanan would outright exhibit or be easily modified to exhibit the property recited in claims 26 and 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-10, 14, 15, 17, 20, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008/133141 A (referenced below using its machine translation, “JP ‘141”) in view of U.S. 2016/0257094 A1 (“Lestringant”).
Considering claims 1, 3, 5, 6, and 33-35, JP ‘141 discloses a laminated glass comprising two glass layers joined by a multi-component interlayer having a high rigidity portion 11-A and a low rigidity portion 11-B, wherein the high rigidity portion is expressly shown to directly contact both glass substrates (JP ‘141 ¶ 0015-0019 and Fig. 4).  JP ‘141 is analogous, as it is from the same field of endeavor as that of the instant application (laminated vehicular glazing, in particular one using a mechanically robust interlayer material).  As shown in one embodiment, the high rigidity portion may be located beneath where a mirror base is located (id. Fig. 7c).  Though it is conceded that the mirror base is not directly attached to the laminated glass, direct attachment is not required by claim 1, and the mirror base is otherwise indirectly adhered to the laminated glass and located over the high rigidity portion.  
JP ‘141 clearly discloses various options for the location of the high rigidity portion (id. ¶ 0024), which would give person having ordinary skill in the art reasons for changing the locations of the high rigidity portion as long as the proviso that there should be some high rigidity portion(s) along the bottom edge be met (id. ¶ 0016 and 0024).  In which case, a modification combining elements from Fig. 7c (having high rigidity portion along an upper edge of the laminated glass) and elements from either of Fig. 7a or 7d (both having respective high rigidity portions extending between respective upper and lower edges of the laminated glass but having no continuous high rigidity portion extending along a respective lower edge) would result in a configuration reading on the placement of the stiff part as required in claim 1.  Re: the limitation that the attachment is attached to and located closer to a center of the stiff part than an edge of the stiff part, as shown in the annotated Fig. 7c of the reference, the mirror is located closer to a center (along a longitudinal direction) of the high rigidity portion than it is to a lower edge/ side edge of the high rigidity portion.  

    PNG
    media_image2.png
    301
    544
    media_image2.png
    Greyscale

JP ‘141 differs from the claimed invention, as it does not disclose the thickness of the glass layers.  However, it is known in the art of vehicular glazing to forms various glasses of a vehicular cockpit using laminated glass formed from outer glass layer having a thickness less than 2.1 mm, an interlayer (with standard thickness of 0.76 mm), and an inner glass layer having a thickness less than 1.5 mm (Lestringant at e.g. clm. 1 and 4).  Lestringant is clearly is analogous, as it is from the same field of endeavor as that of the instant application (laminated vehicular glazing).  Given that Lestringant teaches that the lightweight laminated glazing material taught therein exhibits mechanical strength and is suitable for automotive glazing, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the types of glass layers taught in Lestringant to form the inner and outer glass layers in the laminated glass of JP ‘141.  JP ‘141 as modified by Lestringant thus renders obvious claims 1, 3, 5, 6, and 33-35.
Considering claim 7, JP ‘141 discloses the usage of PVB (id. ¶ 0031).
Considering claims 9 and 10, these claimed values are taught in Lestringant.
Considering claims 14, JP ‘141 discloses that rigidity may be adjusted via, inter alia, the amount of plasticizer included (id. ¶ 0016).  As the interlayer is otherwise PVB, the usage of a high rigidity PVB is considered obvious.
Considering claims 15 and 17, JP ‘141 discloses that the high rigidity portion has tensile rigidity that is at least twice that of the less rigid portion, the latter being 3 MPa or less.  At least twice of 3 MPa overlaps the claimed ranges.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 20, in a modification of JP ‘141 as discussed above, the bottom edge (second peripheral) may be lower in rigidity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008/133141 A (referenced below using its machine translation, “JP ‘141”) in view of Lestringant, as applied to claim 1 above, and further in view of U.S. 2008/0280147 A1 (“Thiel”).
Considering claim 8, JP ‘141 as discussed above is silent regarding the composition of the glass sheets used.  However, it is noted that it is well-known in the art of vehicular laminated glazing to use conventional soda lime glasses for both glass sheets of the vehicular laminated glazing.  Such teaching may be found in, inter alia, Thiel.  Thus, usage of conventional, non-chemically strengthened soda lime glass for the glass sheets of JP ‘141 is considered to be obvious.

Response to Arguments and Additional Comments
As Applicant’s response dated 11 August 2022 (henceforth, “Response”) does not contain any bona fide argument against the rejection of claims 26 and 30 over Lakshmanan, this line of rejection is maintained at least due to non-traversal of the rejection.  
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim 13 over de Paoli and Desroches (pg. 10 ¶ 5+ of Response) have been fully considered.  In view of amendment(s) to claim 13, the line of rejection has been withdrawn, and claim 13 now stands allowable over the art.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections relying upon at least JP ‘141 and Lestringant (pg. 8 ¶ 6+ of Response) have been fully considered.  The amendments to claim 1 is not considered to overcome the cited art, at least because the claim merely references to an edge and a center as opposed to a specific edge and a specific center.  As detailed in the prior art rejection above, the attachment in JP ‘141 is closer to a center of the high rigidity portion than it is to a (lower/ side) edge of the high rigidity portion.
Requiring the attachment to be directly attached to S4 surface would overcome rejections based on at least JP ‘141 and Lestringant.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781